             Case 1:19-cv-00813-AWI-EPG Document 12 Filed 06/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   STEPHEN HAYNES,                                  No. 1:19-cv-00813-NONE-EPG (PC)
12                  Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, DENYING
13           v.                                       MOTION FOR A TEMPORARY
                                                      RESTRAINING ORDER,
14   RALPH DIAZ, et al.,                              DISMISSING ACTION WITH PREJUDICE
                                                      FOR FAILURE TO STATE A CLAIM,
15                  Defendants.                       FAILURE TO PROSECUTE, AND
                                                      FAILURE TO COMPLY WITH A COURT
16                                                    ORDER
17                                                    (Doc. Nos. 1, 3, 8, 9, & 11)
18
19            Plaintiff Stephen Haynes is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint commencing
21   this action on June 11, 2019. (Doc. No. 1). The matter was referred to a United States
22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23            On June 11, 2019, plaintiff moved for a temporary restraining order. (Doc. No. 3). On
24   March 4, 2020, the assigned magistrate judge entered findings and recommendations,
25   recommending that the motion for a temporary restraining order be denied. (Doc. No. 10).
26   Plaintiff was provided an opportunity to file objections to those findings and recommendations
27   within twenty-one days.
28   /////

                                                     1
            Case 1:19-cv-00813-AWI-EPG Document 12 Filed 06/02/20 Page 2 of 2



 1          On April 21, 2020, the magistrate judge entered findings and recommendations,
 2   recommending that this action be dismissed, with prejudice, due to plaintiff’s failure to state a
 3   claim upon which relief may be granted under § 1983, failure to prosecute, and failure to
 4   comply with a court order. (Doc. No. 11). Plaintiff was provided an opportunity to file
 5   objections to those findings and recommendations within twenty-one days.
 6          The twenty-one-day periods for the filing of objections to both findings and
 7   recommendations have expired and plaintiff has not filed objections to either.
 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 9   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
10   the Court finds the findings and recommendations to be supported by the record and proper
11   analysis.
12          Accordingly, THE COURT HEREBY ORDERS that:
13          1. The findings and recommendations issued by Magistrate Judge Erica P. Grosjean on
14               March 4, 2020 (Doc. No. 10), and April 21, 2020 (Doc. No. 11), are ADOPTED IN
15               FULL;
16          2. Plaintiff’s motion for a temporary restraining order (Doc. No. 3) is DENIED;
17          3. Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e)(2)(B)(ii) this action is
18               DISMISSED due to plaintiff’s failure to state a claim upon which relief may be
19               granted under § 1983, as well as plaintiff’s failure to prosecute and failure to
20               comply with a Court order; and
21          4. The Clerk of the Court is directed to assign a district judge to this matter and then to
22               CLOSE this case.
23
     IT IS SO ORDERED.
24
25      Dated:     June 2, 2020
                                                          UNITED STATES DISTRICT JUDGE
26
27
28

                                                      2
